                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                             3:92-CR-00034-RJC
 USA                                      )
                                          )
    v.                                    )               ORDER
                                          )
 ALVIN B. TRUESDALE (1)                   )
                                          )

         THIS MATTER is before the Court upon motion of the defendant pro se

seeking removal of Amy E. Ray and Frank D. Whitney as attorneys to be noticed by

the CM/ECF system and notice of the identity of the person representing the United

States in this matter. (Doc. No. 104).

         According to the CM/ECF docket, former Assistant United States Attorney

Frank D. Whitney was added as a government attorney as of February 6, 1992. He

later became a judge in this District, and the docket now reflects his termination as

an advocate. Assistant United States Attorney Amy E. Ray entered a notice of

appearance on February 12, 2010, which has not been withdrawn. (Doc. No. 10).

The defendant has not shown any basis to prevent her continued representation of

the government.

         IT IS, THEREFORE, ORDERED that the defendant’s motion, (Doc. No. 104),

is DISMISSED as moot as to Judge Whitney, and is DENIED as to AUSA Ray.




          Case 3:92-cr-00034-RJC Document 115 Filed 02/03/21 Page 1 of 2
                       The Clerk is directed to certify copies of this order to the defendant and the

               United States Attorney.

Signed: February 3, 2021




                                                           2

                           Case 3:92-cr-00034-RJC Document 115 Filed 02/03/21 Page 2 of 2
